COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 JERRY LILLY, INDIVIDUALLY AND                                    No. 08-16-00135-CV
 D/B/A WESTAR INDUSTRIES,                         §
                                                                       Appeal from
                         Appellant,               §
                                                                   352nd District Court
 v.                                               §
                                                                of Tarrant County, Texas
 CHRIS PHAM, ATTORNEY-IN-FACT                     §
 FOR ALEX PHAM,                                                   (TC # 352-280346-15)
                                                  §
                         Appellee.
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Jerry Lilly, Individually and d/b/a

Westar Industries, has failed to file his brief or a motion for extension of time to file the brief, we

dismiss the appeal for want of prosecution.

       The Clerk of the Court notified Appellant that his brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellant has not filed his

brief or an extension motion, and he has not filed any response to the inquiry. Accordingly, we

dismiss the appeal for want of prosecution. See TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).
October 27, 2016
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-